                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            ORDER DENYING THE FTC’S
                                                                                             MOTION TO EXCLUDE EXPERT
                                  14            v.                                           TESTIMONY OF DR. EDWARD
                                                                                             SNYDER
                                  15    QUALCOMM INCORPORATED,
                                                                                             Re: Dkt. No. 788
                                  16                   Defendant.

                                  17

                                  18          Before the Court is Plaintiff Federal Trade Commission’s (“FTC”) motion to exclude the

                                  19   expert testimony of Defendant Qualcomm Incorporated’s (“Qualcomm”) expert Dr. Edward

                                  20   Snyder. Having considered the parties’ briefs, the relevant law, and the record in this case, the

                                  21   Court DENIES the FTC’s motion.

                                  22   I.     LEGAL STANDARD
                                  23          Federal Rule of Evidence 702 allows admission of “scientific, technical, or other

                                  24   specialized knowledge” by a qualified expert if it will “help the trier of fact to understand the

                                  25   evidence or to determine a fact in issue.” Fed. R. Evid. 702. Expert testimony is admissible

                                  26   pursuant to Rule 702 if it is both relevant and reliable. Daubert v. Merrell Dow Pharms., Inc., 509

                                  27   U.S. 579, 589 (1993). An expert witness may provide opinion testimony if: (1) the testimony is

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1   based upon sufficient facts or data; (2) the testimony is the product of reliable principles and

                                   2   methods; and (3) the expert has reliably applied the principles and methods to the facts of the case.

                                   3   Fed. R. Evid. 702.

                                   4          When considering expert testimony offered pursuant to Rule 702, the trial court acts as a

                                   5   “gatekeeper” by “making a preliminary determination that the expert’s testimony is reliable.”

                                   6   Elsayed Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1063 (9th Cir. 2002). In Daubert,

                                   7   the United States Supreme Court identified “four factors that may bear on the analysis”: (1)

                                   8   whether a theory or technique can be and has been tested; (2) whether the theory or technique has

                                   9   been subjected to peer review and publication; (3) the known or potential rate of error; and (4)

                                  10   whether the theory is generally accepted in the scientific community. Murray v. S. Route

                                  11   Maritime SA, 870 F.3d 915, 922 (9th Cir. 2017) (citing Daubert, 509 U.S. at 593-94). However,

                                  12   the Ninth Circuit has explained that “the reliability analysis remains a malleable one tied to the
Northern District of California
 United States District Court




                                  13   facts of each case” and that the “Daubert factors are exemplary, not constraining.” Id. The Ninth

                                  14   Circuit has also stated that “[i]t is important to remember that the factors are not ‘equally

                                  15   applicable (or applicable at all) in every case,’” and that “[a]pplicability ‘depend[s] on the nature

                                  16   of the issue, the expert’s particular expertise, and the subject of his testimony.’” Id. (first quoting

                                  17   Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995), then quoting Kumho

                                  18   Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)) (third alteration in original).

                                  19          “Because of the fluid and contextual nature of the inquiry, district courts are vested with

                                  20   ‘broad latitude’ to ‘decid[e] how to test an expert’s reliability’ and ‘whether or not [an] expert’s

                                  21   relevant testimony is reliable.’” Id. (quoting Kumho Tire, 526 U.S. at 152-53) (alterations and

                                  22   emphasis in original). Thus, the Court “may permissibly choose not to examine factors that are

                                  23   not ‘reasonable measures of reliability in a particular case.’” Id. (quoting Kumho Tire, 526 U.S. at

                                  24   153); see also id. at 924 (“District courts have broad range to structure the reliability inquiry and

                                  25   may choose not to comment on factors that would not inform the analysis.”).

                                  26          Moreover, the inquiry into admissibility of expert opinion is a “flexible one,” where

                                  27   “[s]haky but admissible evidence is to be attacked by cross examination, contrary evidence, and

                                  28                                                      2
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1   attention to the burden of proof, not exclusion.” Primiano v. Cook, 598 F.3d 558, 564 (9th Cir.

                                   2   2010) (citing Daubert, 509 U.S. at 594, 596). “Under Daubert, the district judge is ‘a gatekeeper,

                                   3   not a fact finder.’ When an expert meets the threshold established by Rule 702 as explained in

                                   4   Daubert, the expert may testify and the jury decides how much weight to give that testimony.” Id.

                                   5   (quoting United States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006)).

                                   6           Furthermore, although the Daubert inquiry must still be performed, it is well established

                                   7   that the Court’s gatekeeping duty is “less pressing” regarding a bench trial. AngioScore, Inc. v.

                                   8   TriReme Med., Inc., 87 F. Supp. 3d 986, 1016 (N.D. Cal. 2015); see also Fed. Trade Comm’n v.

                                   9   BurnLounge, Inc., 753 F.3d 878, 888 (9th Cir. 2014) (explaining that in a bench trial, “there is less

                                  10   danger [than in a jury trial] that a trial court will be unduly impressed by the expert’s testimony or

                                  11   opinion”) (internal quotation marks omitted). As the Ninth Circuit has held, in a bench trial, “the

                                  12   risk that a verdict will be affected unfairly and substantially by the admission of irrelevant
Northern District of California
 United States District Court




                                  13   evidence is far less than in a jury trial.” E.E.O.C. v. Farmer Bros. Co., 31 F. 3d 891, 898 (9th Cir.

                                  14   1994); see also United States v. Flores, 901 F.3d 1150, 1165 (9th Cir. 2018) (“Daubert is meant to

                                  15   protect juries from being swayed by dubious scientific testimony.” (citation omitted) (emphasis in

                                  16   original)).

                                  17   II.     DISCUSSION
                                  18           Dr. Snyder is a professor of economics and management and the Dean of the Yale School

                                  19   of Management. ECF No. 788-2, Expert Report of Dr. Edward Snyder (“Snyder Report”), ¶ 1.

                                  20   Qualcomm retained Dr. Snyder to address the FTC’s allegation that Qualcomm’s conduct harmed

                                  21   competition in the modem chip industry. Id. ¶ 7.

                                  22           The FTC moves to exclude Dr. Snyder’s opinions on three distinct grounds. First, the FTC

                                  23   contends that Dr. Snyder’s opinion on the three factors affecting the performance of modem chip

                                  24   suppliers is “not grounded in a generally accepted or reliable theory or methodology, and is

                                  25   instead nothing more than a factual narrative.” ECF No. 788 (“Mot.”) at 6. Second, the FTC

                                  26   contends that Dr. Snyder’s opinion on modem chip supplier performance is not helpful to the

                                  27   Court because Dr. Snyder “never considered (or tested) the possibility that Qualcomm’s conduct

                                  28                                                      3
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1   affected its rivals’ performance” on the three factors Dr. Snyder discusses. Id. at 12. Third, the

                                   2   FTC contends that Dr. Snyder’s opinion that “industry performance directly contradicts Plaintiff’s

                                   3   Hypothesis” is not reliable or relevant. Id. at 15. The Court addresses each argument in turn.

                                   4          A. Dr. Snyder’s Opinions on the Performance of Other Modem Chip Suppliers are
                                                 Supported by a Reliable Methodology
                                   5
                                              The FTC first attacks Dr. Snyder’s opinion that “the success and failure of firms depend on
                                   6
                                       their foresight, the efficiency of their investments, and ability to execute,” and that those three
                                   7
                                       factors—rather than Qualcomm’s conduct—explain the performance of other modem chip
                                   8
                                       suppliers. Snyder Report ¶ 20. The FTC contends that Dr. Snyder’s three-factor test is not
                                   9
                                       reliable because Dr. Snyder’s theory has not been peer reviewed, nor is there evidence that
                                  10
                                       economists apply the same three factors to analogous industries. Mot. at 6. In opposition,
                                  11
                                       Qualcomm argues that Dr. Snyder’s methodology is reliable because Dr. Snyder, in accordance
                                  12
Northern District of California




                                       with industrial organization theory, “conduct[ed] an in-depth analysis of an industry to identify the
 United States District Court




                                  13
                                       factors that affect the success or failure of firms within it,” and then applied those factors to
                                  14
                                       specific modem chip suppliers. ECF No. 874 (“Opp”) at 10. Qualcomm has the better argument.
                                  15
                                              In his expert report, Dr. Snyder “first review[s] fundamental industrial organization
                                  16
                                       principles and then frame[s] their relevance to the modem chip industry.” Snyder Report ¶ 38.
                                  17
                                       Dr. Snyder’s overview of industrial organization principles discusses how models of competition
                                  18
                                       vary across industry, and Dr. Snyder cites numerous academic articles in support. See id. ¶¶ 40–
                                  19
                                       45 & nn. 29–46. Then, Dr. Snyder explains how characteristics unique to the modem chip
                                  20
                                       industry—such as “successive shifts from one generation of wireless standards to the next”—
                                  21
                                       affect the factors that influence a modem chip supplier’s success in the industry. Id. ¶ 48. Based
                                  22
                                       on Dr. Snyder’s analysis of the modem chip industry, id. ¶¶ 57–178, Dr. Snyder identifies three
                                  23
                                       factors “generally” relevant to a modem chip supplier firm’s ability to compete in the industry:
                                  24
                                       foresight, investment, and execution. Id. ¶ 186. In the bulk of his report, Dr. Snyder tests whether
                                  25
                                       those three factors explain the performance of Qualcomm and other modem chip suppliers. Id. ¶¶
                                  26
                                       213–474.
                                  27

                                  28                                                      4
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1          To attempt to paint Dr. Snyder’s opinions as unreliable, the FTC focuses only on the final

                                   2   step of Dr. Snyder’s analysis, his three-factor analysis of modem chip supplier performance, and

                                   3   contends that no other economist has applied those three factors to an analogous industry.

                                   4   However, that no other expert has applied Dr. Snyder’s precise three factors to another industry

                                   5   does not render his testimony unreliable. See UFCW Local 1776 & Participating Emp’rs Health

                                   6   & Welfare Fund v. Teikoku Pharma USA, 296 F. Supp. 3d 1142, 1187 (N.D. Cal. 2017) (admitting

                                   7   expert testimony where, although there was “no other case where an expert has employed the

                                   8   exact model,” the expert’s testimony was “consistent with accepted economic theory and well-

                                   9   established principles”). Indeed, the point of industrial organization theory is to analyze “how

                                  10   competition plays out in different markets and how it relates to industry structure.” ECF No. 875-

                                  11   20 at 146 (academic article on “empirical industrial organization”) (emphasis added). Therefore,

                                  12   it is no surprise that Dr. Snyder’s analysis of the modem chip supplier industry focuses on factors
Northern District of California
 United States District Court




                                  13   that Dr. Snyder believes are unique to the industry. See, e.g., Snyder Report ¶ 53 (opining that

                                  14   although “the development and transfer of knowledge” is a “challenge[] for any industry,” the

                                  15   challenge is “especially acute in the modem chip industry given the investments required”); see

                                  16   also ECF No. 875-8 at 6 (book explaining that industrial organization is concerned with how

                                  17   “variations and imperfections” in particular markets affect success).

                                  18          The FTC’s other primary argument for why Dr. Snyder’s methodology is unreliable is that

                                  19   Dr. Snyder’s opinions are not quantifiable. However, the point of the Daubert inquiry is to ensure

                                  20   that the “knowledge underlying [expert testimony] has a reliable basis in the knowledge and

                                  21   experience of the relevant discipline.” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010)

                                  22   (citation and internal quotation marks omitted). As the United States Supreme Court explained in

                                  23   Kumho Tire, “Daubert’s list of specific factors neither necessarily nor exclusively applies to all

                                  24   experts or in every case.” 526 U.S. at 141. In Primiano, for example, the Ninth Circuit held that

                                  25   the district court abused its discretion by excluding expert testimony simply because “there was no

                                  26   publication supporting [the expert’s] opinion.” Id. at 567. Similarly, the FTC identifies no

                                  27   Daubert requirement that all expert testimony requires use of quantifiable “metrics.” Cf. Mot. at

                                  28                                                     5
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1   7. To the contrary, as the district court explained in Mullins, a “qualitative analysis” may bear on

                                   2   the answer to a qualitative question, such as “how many excessive force complaints are too

                                   3   many.” Mullins v. Premier Nutrition Corp., 178 F. Supp. 3d 867, 900 (N.D. Cal. 2016) (citing

                                   4   Thomas v. City of Chattanooga, 398 F. 3d 426, 431–32 (6th Cir. 2005). Thus, district courts have

                                   5   rejected attempts to exclude expert economic testimony because the testimony relied on

                                   6   “qualitative factors.” TV Interactive Data Corp. v. Sony Corp., 929 F. Supp. 2d 1006, 1027 (N.D.

                                   7   Cal. 2013); see also Aloe Vera of Am. Inc. v. United States, 2014 WL 3072981, at *4 (D. Ariz.

                                   8   July 7, 2014) (admitting economist’s qualitative expert testimony because it reliably applied

                                   9   principles of an economics field that could “involve qualitative assessments such as examining

                                  10   business models, market characteristics, and the like”).

                                  11          Here, the Court concludes that Dr. Snyder’s testimony is based on a reliable methodology

                                  12   and is not the “junk science” Daubert aims to preclude from jury consideration. Wendell v.
Northern District of California
 United States District Court




                                  13   GlaxoSmithKline, 858 F.3d 1227, 1236 (9th Cir. 2017). Tellingly, the FTC does not contend that

                                  14   Dr. Snyder misapplied industrial organization theory, attack Dr. Snyder’s qualifications as an

                                  15   economist, or contend that industrial organization theory is not a valid discipline. See id. at 1233–

                                  16   36 (concluding that district court erred by excluding opinions of “highly qualified doctors” who

                                  17   applied “sound methodology” based on their experience, the record before them, and the relevant

                                  18   literature). Moreover, Dr. Snyder’s theory is testable. See Murray, 870 F.3d at 922 (explaining

                                  19   that “whether the theory can be and has been tested” is often relevant to the Daubert analysis).

                                  20   Another economist can test whether Dr. Snyder’s three factors explain the successes or failures of

                                  21   all modem chip suppliers. Ultimately, if the FTC believes that Dr. Snyder’s three-factor analysis

                                  22   is incorrect or incomplete, “the appropriate way to discredit [Dr. Snyder’s] theory [is] through

                                  23   competing evidence and incisive cross-examination.” Id. at 925.

                                  24          Finally, the FTC contends that Dr. Snyder is not a qualified expert because he has no

                                  25   special expertise in modem chips. However, Dr. Snyder need not be an expert in modem chips to

                                  26   opine on the performance of modem chip suppliers, so long as he applies a reliable economic

                                  27   methodology. As this Court has explained, “Daubert and its progeny explicitly contemplate the

                                  28                                                     6
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1   admission of expert opinions in new fields.” Apple, Inc. v. Samsung Elecs. Co., 2014 WL 794328,

                                   2   at *15 (N.D. Cal. Feb. 25, 2014). Given that Dr. Snyder applies his expertise in industrial

                                   3   organization to the modem chip industry, Dr. Snyder provides an opinion that is more than “a

                                   4   narrative of the case which a juror is equally capable of constructing.” In re Rezulin Prods.

                                   5   Liability Litig., 309 F. Supp. 2d 531, 539 (S.D.N.Y. 2004). Moreover, the appropriate way to

                                   6   challenge Dr. Snyder’s theory based on his lack of modem chip expertise is through cross-

                                   7   examination. Therefore, the Court rejects the FTC’s arguments that Dr. Snyder’s opinion is

                                   8   unreliable.

                                   9          B. Dr. Snyder’s Opinions on the Performance of Other Modem Chip Suppliers are
                                                 Helpful to the Court
                                  10
                                              The FTC argues that Dr. Snyder’s opinions on the performance of other modem chip
                                  11
                                       suppliers are not helpful to the Court because Dr. Snyder fails to consider “whether Qualcomm’s
                                  12
Northern District of California




                                       conduct caused anticompetitive harm.” Mot. at 12. However, under Daubert, “[e]xpert testimony
 United States District Court




                                  13
                                       is relevant if the knowledge underlying it has a valid connection to the pertinent inquiry.”
                                  14
                                       Primiano, 598 F.3d at 565. The FTC’s burden in this case is to demonstrate that Qualcomm’s
                                  15
                                       conduct had anticompetitive effects. See Rambus Inc. v. Fed. Trade Comm’n, 522 F.3d 456, 463
                                  16
                                       (D.C. Cir. 2008) (holding that under the Sherman Act, “to be condemned as exclusionary, a
                                  17
                                       monopolist’s act must have ‘anticompetitive effect’”) (quoting United States v. Microsoft Corp.,
                                  18
                                       253 F.3d 34, 58 (D.C. Cir. 2001) (en banc)); see also ECF No. 1 (“Compl”), ¶ 136 (alleging that
                                  19
                                       “Qualcomm’s anticompetitive practices have excluded competitors, increased consumer prices,
                                  20
                                       and suppressed innovation.”).
                                  21
                                              The thrust of Dr. Snyder’s analysis is whether three industry factors, rather than
                                  22
                                       Qualcomm’s conduct, explain the relative performance of other modem chip suppliers. See
                                  23
                                       Snyder Report ¶ 31 (concluding that “industry factors . . . exert a strong influence on industry
                                  24
                                       structure, competition among modem chip suppliers, [and] the successes and failures of
                                  25
                                       suppliers”). Certainly, Dr. Snyder’s opinion is relevant to whether Qualcomm’s conduct had
                                  26
                                       anticompetitive effects under the Sherman Act. Moreover, to the extent that the FTC argues that
                                  27

                                  28                                                     7
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1   Dr. Snyder ignores how Qualcomm’s conduct interacts with the three industry factors, Dr. Snyder

                                   2   testified that he “identified the industry factors that [he] believed would not influenced by the

                                   3   conduct.” Snyder Dep., 43:9–11. At trial, the FTC can press its point that Dr. Snyder’s opinions

                                   4   are irrelevant because they fail to consider the impact of Qualcomm’s conduct through “[v]igorous

                                   5   cross-examination [and] presentation of contrary evidence.” Daubert, 509 U.S. at 596.

                                   6          At the Daubert gatekeeping stage, “[t]he district court is not tasked with deciding whether

                                   7   the expert is right or wrong, just whether his testimony has substance such that it would be

                                   8   helpful” to the trier of fact. Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960, 969–

                                   9   70 (9th Cir. 2013). Because Dr. Snyder’s testimony is relevant to whether Qualcomm’s conduct

                                  10   caused any anticompetitive effects on the modem chip supplier industry, the Court rejects the

                                  11   FTC’s argument that it is unhelpful.

                                  12          C. Dr. Snyder’s Opinions on the Health of the Modem Chip Industry are Helpful to
Northern District of California
 United States District Court




                                                 the Court and Supported by a Reliable Methodology
                                  13
                                              Lastly, the FTC argues that Dr. Snyder’s opinions on the health of the modem chip
                                  14
                                       industry overall are unreliable and unhelpful because “Dr. Snyder fails to provide any logical or
                                  15
                                       verifiable reasoning” to suggest that overall industry performance is relevant to the FTC’s
                                  16
                                       allegations. Mot. at 15. The FTC’s argument on this point is spare. In essence, the FTC argues
                                  17
                                       that Dr. Snyder offers no basis to believe that an industry’s performance proves the absence of
                                  18
                                       anticompetitive effect. In Section VI of his report, Dr. Snyder analyzes “whether there is evidence
                                  19
                                       of any such impaired performance” in the modem chip industry. Snyder Report ¶ 475.
                                  20
                                              As explained above, Dr. Snyder’s opinion is at least probative of whether the FTC has
                                  21
                                       proven its allegation that Qualcomm’s conduct “suppressed innovation” and otherwise had
                                  22
                                       anticompetitive effect. Compl. ¶ 136. In fact, the FTC’s own expert, Dr. Carl Shapiro, offers
                                  23
                                       analogous expert testimony that “[i]ndustries that are growing and where technology is advancing
                                  24
                                       are certainly not immune from antitrust problems.” ECF No. 789-6, Ex. 6, Rebuttal Expert Report
                                  25
                                       of Dr. Carl Shapiro (“Shapiro Report”), ¶ 258. Dr. Snyder’s failure to address the precise legal
                                  26
                                       question as the FTC sees it—whether Qualcomm’s conduct reduced competition—is a subject for
                                  27

                                  28                                                     8
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
                                   1   cross-examination. See Mot. at 15; see also Microsoft, 253 F.3d at 58 (stating that conduct has an

                                   2   anticompetitive effect where it “harm[s] the competitive process and thereby harm[s] consumers”).

                                   3          In addition, Dr. Snyder’s testimony is reliable, in that Dr. Snyder measured industry

                                   4   performance by reference to metrics measuring “the pace of innovation, quality-adjusted prices,

                                   5   and overall benefits to consumers.” Snyder Report ¶ 476. For example, Dr. Snyder analyzes

                                   6   innovation by reference to modem chip suppliers’ spending on research and development, and

                                   7   compares modem chip suppliers’ investments in that area to other analogous industries. Id. ¶ 478.

                                   8   Other metrics that Dr. Snyder examines include modem chip prices, data speed, and consumer

                                   9   surplus, none of which the FTC contends are incorrect means to measure industry performance.

                                  10   Id. ¶ 479–96. Instead, the FTC contends, essentially, that Dr. Snyder’s opinion is not relevant.

                                  11   See Mot. at 16 (arguing that Dr. Snyder should have opined “whether the industry could have

                                  12   experienced greater innovation or larger price decreases in the absence of Qualcomm’s
Northern District of California
 United States District Court




                                  13   exclusionary conduct”) (emphases omitted). As explained, the FTC is free to press that point on

                                  14   cross-examination of Dr. Snyder. Primiano, 598 F.3d at 564 (“Shaky but admissible evidence is

                                  15   to be attacked by cross examination, contrary evidence, and attention to the burden of proof, not

                                  16   exclusion.”).

                                  17   III.   CONCLUSION
                                  18          For the foregoing reasons, the Court DENIES the FTC’s motion to exclude Dr. Snyder’s

                                  19   expert opinions.

                                  20

                                  21   IT IS SO ORDERED.

                                  22   Dated: December 17, 2018

                                  23                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28                                                    9
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING THE FTC’S MOTION TO EXCLUDE EXPERT TESTIMONY OF DR. EDWARD SNYDER
